ACCEPTED
                                                                                        03-15-00529-CV
                                                                                                7941679
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  11/23/2015 9:44:04 AM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK

                             Case No. 03-15-00529-CV

                              COURT OF APPEALS                         FILED IN
                                                                3rd COURT OF APPEALS
                           THIRD DISTRICT OF TEXAS                   AUSTIN, TEXAS
                              AT AUSTIN, TEXAS                  11/23/2015 9:44:04 AM
                                                                    JEFFREY D. KYLE
                                                                         Clerk

                            MATTHEW ERIC KERSHNER,

                                                    Appellant

                                          v.

                     SAMSUNG AUSTIN SEMICONDUCTOR, LLC,

                                                    Appellee.


                   On Appeal from Cause No. D-1-GN-12-003687
                 53rd Judicial District Court of Travis County, Texas
                          Hon. Gisela D. Triana, Presiding


               APPELLEE'S UNOPPOSED MOTION FOR
            EXTENSION OF TIME TO FILE APPELEE'S BRIEF


TO THE HONORABLE COURT OF APPEALS:

      Appellee Samsung Austin Semiconductor, LLC files this Unopposed Motion

for Extension of Time to file its Appellee's Brief, pursuant to Texas Rules of

Appellate Procedure 10.5(b) and 38.6(d), and would respectfully show the Court

the following:

      1.    Appellee's Brief is due Wednesday, November 25,2015.



APPELLEE'S UNOPPOSED MOTION FOR EXTENSION                                     Page 1
      2.     Appellee respectfully requests a 14-day extension of its deadline. If

permitted, its brief would be due on Wednesday, December 9, 2015.

      3.     Appellee has worked diligently to prepare its brief but has also been

preoccupied several matters since Appellant's Brief was filed, including without

limitation the following:

             a. Taking over as defense counsel in an ongoing federal action-
                Jimenez et al. v. Vyhnalek Trucking et al., pending in the United
                States District Court for the Western District of Texas as Civil No.
                1: 15-CV-025-L Y-that required immediate attention for matters
                including without limitation multiple avenues of investigation of
                all damages claims, responding to multiple pending discovery
                requests, locating and communicating with a defendant at
                previously-unknown location to avoid a default judgment,
                evaluating a demand, and organizing and preparing for depositions
                of eight different parties.

             b. Being retained as defense counsel in a presuit trucking accident
                reqmrmg immediate scene investigation and preservation of
                evidence.

             c. November 4-5: Preparation for and hearing on multiple motions in
                Emile Jamail Properties, Inc. v. Cheryl Ogle et al., pending in the
                98th Judicial District Court of Travis County, Texas as Cause No.
                D-1-GN-14-005051.

             d. November 13: Attending a mandatory Firm retreat in Dallas.

             e. November 16: Preparation for, travel to and from, and taking the
                deposition of the co-defendant in San Antonio, in Pamela Jordan
                v. Jose Quiroz et al., pending in the 126th Judicial District Court of
                Travis County, Texas as Cause No. D-1-GN-15-000902.


APPELLEE'S UNOPPOSED MOTION FOR EXTENSION                                      Page2
             f. November 18: Preparation for, travel to and from, and taking the
                deposition of the co-defendant in Brownwood, in Roy Matthew
                Pannell v. Keifer James King et al., pending in the 35 1h Judicial
                District Court of Brown County, Texas as Cause No. CV-1401004.

             g. November 19-20: Meeting with client, preparation for, and
                defending the deposition of client, in Pamela Jordan v. Jose
                Quiroz et al., pending in the 126th Judicial District Court of Travis
                County, Texas as Cause No. D-1-GN-15-000902.

             h. November 23: Preparing for and attending a hearing unilaterally-
                set by the opposing party with no conferral, in Progressive County
                Mutual Insurance Company v. Vintage Legacy Lakes National, LP,
                Individually and d/b/a The Vintage at Legacy Apartments, pending
                in the Justice Court, Precinct 1, Position 2, Harris County, Texas as
                Cause No. CV12C0143996.

Appellee also seeks this extension because undersigned counsel is now making

preparations for out-of-town guests for the Thanksgiving holiday.

        4.   This is Appellee's first request for an extension of any deadline in this

case.

        5.   This motion is not made for purposes of delay, but so that justice may

be done.

        6.   In summary, Appellee requests that its deadline to file its Appellee's

Briefbe extended by 14 days to Wednesday, December 9, 2015.




APPELLEE'S UNOPPOSED MOTION FOR EXTENSION                                      Page3
                                  Respectfully submitted,

                                  FEE, SMITH, SHARP & VITULLO, L.L.P.




                                       T A. SANDERS
                                  State Bar No. 24033152
                                  JEFFREY D. BOYD
                                  State Bar No. 24069404
                                  1801 South MoPac Expressway, Suite 320
                                  Austin, Texas 78746
                                  (512) 4 79-8400
                                  (512) 479-8402 (Fax)
                                  bsanders@feesmi th. com
                                  jboyd@feesmith.com

                                  ATTORNEYS FOR APPELLEE



                CERTIFICATE OF CONFERENCE AND COMPLIANCE

       I conferred with counsel for the Appellant on November 23, 2015, and he
does not oppose the extension requested in this Motion. This document complies
with the typeface requirements of Tex. R. App. P. 9.4(e) because it has been
prepared in a conventional typeface no smaller than 14-point for text and 12-point
for footnotes.



                                  BRET A. SANDERS
                                  JEFFREY D. BOYD




APPELLEE'S UNOPPOSED MOTION FOR EXTENSION                                   Page 4
                         CERTIFICATE OF SERVICE

       THIS WILL CERTIFY that a true and correct copy of the foregoing instrument
has been mailed, telecopied, emailed, or hand-delivered to all attorneys of record in
this cause of action on the 23rd day of November, 2015.

Via Facsimile                              Via Facsimile
Matthew J. Kita                            Kenneth "Tray" Gober, III
P.O. Box 5119                              Robert W. Lee
Dallas, TX 75208                           Lee, Gober & Reyna
(214) 347-7221 (Fax)                       11940 Jollyville Road, Suite 220-S
matt@mattkita.com                          Austin, TX 78759
Appellate and Trial Counsel for            Trial Counsel for Appellant
Appellant


                                                                  ----
                                   JEFFREY D. BOYD




APPELLEE'S UNOPPOSED MOTION FOR EXTENSION                                     Page 5